In Mandamus. On motion to consolidate with case No. 2012-1742, State ex rel. Sylvester v. Neal. Motion granted. Upon consideration of respondents’ motions to dismiss, it is ordered by the court that the motions are denied and that an alternative writ is granted and the following briefing schedule is set for presentation of evidence and filing of briefs pursuant to S.Ct.Prac.R. 12.05:
The parties shall file any evidence they intend to present within 20 days after the date of this entry; relator shall file a brief within 10 days after the filing of the evidence; respondent shall file a brief within 20 days after the filing of relator’s brief; and relator may file a reply brief within 7 days after the filing of respondent’s brief.
*1446It is further ordered that the state solicitor may file an amicus brief within 20 days of the filing of relators’ brief.